--------------------------------------------------------------------------------

Exhibit 10.2

CONSULTANT SERVICES AGREEMENT

This Agreement is made and entered into as of October 1, 2009 ("Effective
Date"), by and between ThermaFreeze Products Corporation, a corporation having a
principal place of business at 5770 I-10 Industrial Parkway North, Theodore, AL
36582-1666 ("Company"), and Thomas Belina, an individual residing at 9414
Chamberlain Lane, Daphne, AL 36526, (the "Consultant").

1. Engagement of Services. Company hereby retains Consultant to provide the
following services (the "Services"): (i) expert knowledge, trade secrets, any
and all intellectual property and support in the design and construction of the
manufacturing process required and suitable for the production of various sized
metalized liners to be offered for sale into the intermodal shipping market and
for such other markets deemed advantageous to the Company in the future;  (ii)
serving on the Company's Patent Review Committee;  (iii) assistance on art
reviews, claim construction reviews, product coverage reviews and other similar
analysis wherein the Company is making application for patent protection for any
of the Company's products;  (iv) serving as expert technical consultant for any
litigation relating to the Company's patent portfolio; (v) such other patent
related projects as agreed upon by the Company and Consultant.

2. Compensation. Company will pay Consultant $1400.00 (fourteen hundred dollars)
per week for Consultant's work hereunder. Upon termination of this Agreement for
any reason, Consultant will be paid fees for any work completed by that date
that has not yet been compensated, but shall be entitled to no other
compensation from Company. Consultant will be reimbursed only for expenses which
are incurred prior to termination of this Agreement and which have been
expressly and in writing authorized by an officer of the Company.

Consultant will be reimbursed for such fees and expenses no later than thirty
(30) days after Company's receipt of Consultant's invoice, provided that
reimbursement for expenses may be delayed until such time as Consultant has
furnished such documentation for authorized expenses as Company may reasonably
request.

3. Independent Consultant Relationship. Consultant's relationship with Company
is that of an independent Consultant, and nothing in this Agreement is intended
to, or should be construed to, create a partnership, agency, joint venture or
employment relationship. Consultant will not be entitled to any of the benefits
which Company may make available to its employees, including, but not limited
to, group health or life insurance, profit-sharing or retirement benefits. 
Consultant is not authorized to make any representation, contract or commitment
on behalf of Company unless specifically requested or authorized in writing to
do so by Company management.

Consultant is solely responsible for, and will file, on a timely basis, all tax
returns and payments required to be filed with, or made to, any federal, state
or local tax authority with respect to the performance of services and receipt
of fees under this Agreement. Consultant is solely responsible for, and must
maintain adequate records of, expenses incurred in the course of performing
services under this Agreement. No part of Consultant's compensation will be
subject to withholding by Company for the payment of any social security,
federal, state or any other employee payroll taxes. Company will regularly
report amounts paid to Consultant by filing Form 1099-MISC with the Internal
Revenue Service as required by law.

4. Intellectual Property Rights.

4.1 Disclosures and Assignment of Innovations.

                        (a) Innovations; Company Innovations. "Innovations"
includes processes, machines, compositions of matter, improvements, inventions
(whether or not protectable under patent laws), works of authorship, information
fixed in any tangible medium of expression (whether or not protectable under
copyright laws), moral rights, mask works, trademarks, trade names, trade dress,
trade secrets, know-how, ideas (whether or not protectable under trade secret
laws), and all other subject matter protectable under patent, copyright, moral
right, mask work, trademark, trade secret or other laws, and includes without
limitation all new or useful art, combinations, discoveries, formulae,
manufacturing techniques, technical developments, discoveries, artwork,
software, and designs. "Company Innovations" are Innovations that Consultant,
solely or jointly with others, conceives, reduces to practice, creates, derives,
develops or makes within the scope of Consultant's work for Company under this
Agreement.

                        (b) Disclosure and Ownership of Company Innovations.
Consultant agrees to make and maintain adequate and current records of all
Company Innovations, which records shall be and remain the property of Company.
Consultant agrees to promptly disclose to Company every Company Innovation.
Consultant hereby does and will assign to Company, or Company's designee,
Consultant's entire worldwide right, title and interest in and to all Company
Innovations and all associated records and intellectual property rights.

                        (c) Assistance. Consultant agrees to execute upon
Company's request a signed transfer of Company Innovations to Company as
reasonably requested by Company, including but not limited to computer programs,
notes, sketches, drawings and reports. Consultant agrees to assist Company in
any reasonable manner to obtain, perfect and enforce, for Company's benefit,
Company's rights, title and interest in any and all countries, in and to all
patents, copyrights, moral rights, mask works, trade secrets, and other property
rights in each of the Company Innovations. Consultant agrees to execute, when
requested, for each of the Company Innovations (including derivative works,
improvements, renewals, extensions, continuations, divisionals, continuations in
part, or continuing patent applications thereof), (i) patent, copyright, mask
work or similar applications related to such Company Innovation, (ii)
documentation (including without limitation assignments) to permit Company to
obtain, perfect and enforce Company's right, title and interest in and to such
Company Innovation, and (iii) any other lawful documents deemed necessary by
Company to carry out the purpose of this Agreement.  In the event that Company
is unable for any reason to secure Consultant's signature to any document
Consultant is required to execute under this Paragraph 4.1(c) ("Assistance"),
Consultant hereby irrevocably designates and appoints Company and Company's duly
authorized officers and agents as Consultant's agents and attorneys-in-fact to
act for and in Consultant's behalf and instead of Consultant, to execute such
document with the same legal force and effect as if executed by Consultant.

                        (d) Out-of-Scope Innovations. If Consultant incorporates
into any Company Innovations any Innovations relating to Company's business or
demonstrably anticipated research or development or business which were
conceived, reduced to practice or created by Consultant either outside of the
scope of Consultant's work for Company under this Agreement or prior to the
Effective Date (collectively, the "Out-of-Scope Innovations"), Consultant hereby
grants to Company or Company's designees a royalty-free, irrevocable, worldwide,
fully paid-up license (with rights to sublicense through multiple tiers of
sublicensees) to practice all applicable patent, copyright, moral right, mask
work, trade secret and other intellectual property rights relating to any
Out-of-Scope Innovations which Consultant incorporates, or permits to be
incorporated, in any Company Innovations. Consultant agrees that Consultant will
not incorporate, or permit to be incorporated, any Innovations conceived,
reduced to practice, created, derived, developed or made by others into any of
the Company Innovations without Company's prior written consent.

4.2 Confidential Information.

                        (a) Definition of Confidential Information.
"Confidential Information" as used in this Agreement shall mean any and all
technical and non-technical information including patent, copyright, trade
secret, and proprietary information, techniques, sketches, drawings, models,
inventions, know-how, processes, apparatus, equipment, algorithms, software
programs, software source documents, and formulae related to the current, future
and proposed products and services of Company, Company's suppliers and
customers, and includes, without limitation, Company Innovations, Company
Property, and Company's information concerning research, experimental work,
development, design details and specifications, engineering, financial
information, procurement requirements, purchasing manufacturing, customer lists,
business forecasts, sales and merchandising and marketing plans and information.

                        (b) Nondisclosure and Nonuse Obligations. Except as
permitted in this paragraph, Consultant shall neither use nor disclose the
Confidential Information. Consultant may use the Confidential Information solely
to perform services hereunder for the benefit of Company. Consultant agrees that
Consultant shall treat all Confidential Information of Company with the same
degree of care as Consultant accords to Consultant's own Confidential
Information, but in no case less than reasonable care. Consultant agrees not to
communicate any information to Company in violation of the proprietary rights of
any third party. Consultant will immediately give notice to Company of any
unauthorized use or disclosure of the Confidential Information. Consultant
agrees to assist Company in remedying any such unauthorized use or disclosure of
the Confidential Information.

                        (c) Exclusions from Nondisclosure and Nonuse
Obligations.

Consultant's obligations under Paragraph 4.2(b) ("Nondisclosure and Nonuse
Obligations") with respect to any portion of the Confidential Information shall
not apply to any such portion which Consultant can demonstrate, (a) was, through
no fault of Consultant, in the public domain at the time such portion was
communicated to Consultant by Company; or (b) was rightfully in Consultant's
possession free of any obligation of confidence at the time such portion was
communicated to Consultant by Company.  A disclosure of Confidential Information
by Consultant, either (a) in response to a valid order by a court or other
governmental body, (b) otherwise required by law, or (c) necessary to establish
the rights of either party under this Agreement, shall not be considered to be a
breach of this Agreement or a waiver of confidentiality for other purposes;
provided, however, that Consultant shall provide prompt prior written notice
thereof to Company to enable Company to seek a protective order or otherwise
prevent such disclosure. Nothing in this Agreement shall be interpreted or
construed as granting a license to Consultant under Company's patents,
copyrights or trademarks, except as necessary to carry out Project Assignment(s)
authorized hereunder.

4.3 Ownership and Return of Company Property. All materials (including, without
limitation, documents, drawings, models, apparatus, sketches, designs, lists,
and all other tangible media of expression) furnished to Consultant by Company,
whether delivered to Consultant by Company or made by Consultant in the
performance of services under this Agreement (collectively, the "Company
Property") are the sole and exclusive property of Company or Company's suppliers
or customers, and Consultant hereby does and will assign to Company all rights,
title and interest Consultant may have or acquire in the Company Property.
Consultant agrees to keep all Company Property at Consultant's premises unless
otherwise permitted in writing by Company. At Company's request and no later
than seven (7) days after such request, Consultant shall destroy or deliver to
Company, at Company's option, (a) all Company Property, (b) all tangible media
of expression in Consultant's possession or control which incorporate or in
which are fixed any Confidential Information, and (c) written certification of
Consultant's compliance with Consultant's obligations under this sentence.

5. No Conflict of Interest. During the term of this Agreement.

Consultant will not accept work, enter into a contract, or accept an obligation,
inconsistent or incompatible with Consultant's obligations, or the scope of
Services rendered for Company, under this Agreement. Consultant warrants that,
to the best of Consultant's knowledge, there is no other contract or duty on
Consultant's part which conflicts with or is inconsistent with this Agreement.
Consultant agrees to indemnify Company from any and all loss or liability
incurred by reason of the alleged breach by Consultant of any obligation owed by
Consultant to any third party.

6. Term and Termination.

6.1 Term. This Agreement is effective as of the Effective Date set forth above
and will have an initial term of eighteen (18) months, subject to renewal for
additional eighteen month periods upon mutual agreement of the Company and
Consultant.

6.2 Termination by Company. The Company may terminate this Agreement fifteen
(15) days after the Company's delivery to Consultant of written notice of
Consultant's material breach of any other provision or obligation owed by
Consultant under this Agreement which is not cured within such fifteen (15) day
period.

6.3 Termination by Consultant. Consultant may terminate this Agreement fifteen
(15) days after Consultant's delivery to the Company of written notice of the
Company's material breach of any other provision or obligation owed by the
Company under this Agreement which is not cured within such fifteen (15) day
period.

7.  Covenant Not to Compete.  Consultant agrees not to compete with Company in
the practice of producing products utilizing metalized film, in various
applications, while working for Company and for a period of 5 (five) years after
termination.  For purposes of this covenant not to compete, competition is
defined as soliciting or accepting employment by, or rendering professional
services to, any person or organization that is or was a competitor or client of
the Company.

8. Survival. The definitions contained in this Agreement and the rights and
obligations contained in Sections 4.1, 4.2 and 4.3 (Intellectual Property
Rights)(""), 7 ("Survival") and 8 ("General Provisions") will survive any
termination or expiration of this Agreement.

9. General Provisions.

9.1 Successors and Assigns. Consultant may not subcontract or otherwise delegate
Consultant's obligations under this Agreement without Company's prior written
consent. Subject to the foregoing, this Agreement will be for the benefit of
Company's successors and assigns, and will be binding on Consultant's assignees.

9.2 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when delivered personally; (b) by overnight
courier, upon written verification of receipt; (c) by telecopy or facsimile
transmission, upon acknowledgment of receipt of electronic transmission; or (d)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to the addresses set forth above or to such other
address as either party may specify in writing.

9.3 Governing Law. This Agreement shall be governed in all respects by the laws
of the United States of America and by the laws of the State of New York.  Each
of the parties irrevocably consents to the exclusive personal jurisdiction of
the federal and state courts located in the State of New York, as applicable,
for any action brought to enforce the terms of this Agreement.

9.4 Severability. If any provision of this Agreement is held by a court of law
to be illegal, invalid or unenforceable, (i) that provision shall be deemed
amended to achieve as nearly as possible the same economic effect as the
original provision, and (ii) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected or impaired
thereby.

9.5 Waiver; Amendment; Modification. No term or provision hereof will be
considered waived by Company, and no breach excused by Company, unless such
waiver or consent is in writing signed by Company. The waiver by Company of, or
consent by Company to, a breach of any provision of this Agreement by
Consultant, shall not operate or be construed as a waiver of, consent to, or
excuse of any other or subsequent breach by Consultant. This Agreement may be
amended or modified only by mutual agreement of authorized representatives of
the parties in writing.

9.6 Injunctive Relief for Breach. Consultant's obligations under Section 4 of
this Agreement are of a unique character that gives them particular value.
Consultant's breach of any of such obligations will result in irreparable and
continuing damage to Company for which there will be no adequate remedy at law;
and, in the event of such breach, Company will be entitled to seek injunctive
relief and/or a decree for specific performance, and such other and further
relief as may be proper (including monetary damages if appropriate).

9.7 Entire Agreement; Prior Employment Agreement. This Agreement constitutes the
entire agreement between the parties relating to this subject matter and
supersedes all prior or contemporaneous oral or written agreements concerning
such subject matter. The terms of this Agreement will govern all services
undertaken by the Consultant for the Company after the Effective Date.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

ThermaFreeze Products Corporation                     

By:  /s/Richard E. Bolton__________     

     Richard E. Bolton, Chairman

Consultant

By: /s/Thomas Belina ____________

     Thomas Belina